Citation Nr: 1012696	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-19 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected degenerative disc 
disease of the lumbar spine (DDD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected osteoarthritis of the 
right knee, postoperative arthroscopic repair.

3.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected residuals of right 
wrist triangular fibrocartilage complex tear with ulnar 
impaction and abutment, postoperative arthroscopic repair 
(right wrist disability).

4.  Entitlement to an initial compensable disability rating 
for the service-connected residuals of fracture of the right 
fourth finger.

5.  Entitlement to an initial compensable disability rating 
for the service-connected fracture of the right great toe.

6.  Entitlement to an initial compensable disability rating 
for the service-connected paroxysmal supraventricular 
tachycardia, postoperative cardiac ablation, claimed as PSVT 
with complaints of palpitations).

7.  Entitlement to a compensable disability rating for the 
service-connected hemorrhoids.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to 
November 2006.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO granted service 
connection for, inter alia, residuals of triangular 
fibrocartilage complex tear with ulnar impaction and 
abutment, postoperative arthroscopic repair with an initial 
10 percent rating assigned; osteoarthritis of the right knee 
postoperative arthroscopic repair with a 10 percent rating 
assigned; residuals of a right fourth finger fracture, rated 
as noncompensable; DDD of the lumbar spine, rated as 
noncompensable; residuals of a right great toe fracture; 
paroxysmal supraventricular tachycardia, postoperative 
cardiac ablation, rated as noncompensable; and hemorrhoids, 
rated as noncompensable.  The effective date for the grants 
of service connection was established as December 1, 2006, 
the day after separation from service.  

In the Veteran's Notice of Disagreement (NOD) with that 
decision, received at the RO in November 2007, he 
specifically disagreed with the initial ratings assigned 
following the grants of service connection for these 
disabilities.  

During the pendency of the appeal, the RO increased the 
initial noncompensable rating for the service-connected DDD 
of the lumbar spine to 10 percent effective from December 1, 
2006, by way of an April 2008 rating decision.  As the award 
is not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The issues of entitlement to an increased disability rating 
for the service-connected osteoarthritis of the left hip, 
currently rated as 10 percent disabling, and entitlement to 
service connection for obstructive sleep apnea have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See statement of 
the Veteran received in July 2008 and the Board hearing 
transcript at page 27.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The issue of entitlement to an initial rating in excess of 
10 percent for the service-connected right knee 
osteoarthritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc 
disease of the lumbar spine (DDD) is manifested by flexion 
of the thoracolumbar spine limited to, at most, 60 degrees; 
however there is x-ray evidence of fairly prominent lordosis 
of the lumbosacral junction, facet joint hypertrophy in the 
lower three levels of the lumbar spine, and reports of daily 
back pain with frequent flare-ups of pain, all of which 
establishes an overall disability picture that more nearly 
approximates that of muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  

2.  Forward flexion of the thoracolumbar spine has never 
been limited to 30 degrees or less, ankylosis of the spine 
has never been demonstrated, and incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks but less than 6 weeks during the past twelve 
months have never been demonstrated.  

3.  Ankylosis of the right wrist has never been demonstrated 
and neither impairment of pronation or supination of the 
right arm nor nonunion or nonunion of the radius or ulna has 
been demonstrated.  

4.  The service-connected right 4th finger fracture residuals 
include some pain during cold weather and some limitation of 
motion; however, ankylosis and arthritis of the 4th finger 
of the right hand are not demonstrated.  

5.  Neither objective evidence of arthritis of the right 
great toe nor ankylosis of the right great toe has been 
demonstrated; however, the service-connected right great toe 
residuals include pain, limitation of motion, and valgus 
deformity of the interphalangeal joint, all of which paint 
an overall disability picture that more nearly approximates 
that of moderate disability of the right foot.  

6.  The Veteran's paroxysmal supraventricular tachycardia, 
postoperative cardiac ablation is not manifested by 
permanent atrial fibrillation or one to four (or more) 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or holter 
monitor.  

7.  The Veteran's service-connected hemorrhoids have been 
productive of recurrences every couple of months manifested 
by persistent bleeding, itching and discomfort; however, the 
hemorrhoids are not large, thrombotic, or irreducible and 
the Veteran has never had secondary anemia or fissures 
associated with the hemorrhoids, all of which more nearly 
approximates that of an overall disability picture that is 
no more than moderate in degree.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 20 percent 
rating, but no higher, for the service-connected DDD 
lumbosacral spine have been met since the effective date of 
service connection.  38  U.S.C.A. §§ 1155, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237-5243 (in effect since September 26, 
2003).  

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected residuals of 
right wrist triangular fibrocartilage complex tear with 
ulnar impaction and abutment, postoperative arthroscopic 
repair (right wrist disability) are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.124a, 
Diagnostic Codes 5215 (2009).

3.  The criteria for the assignment of an initial 
compensable disability rating for the service-connected 
right 4th finger fracture residuals are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 
(2009).

4.  Resolving all doubt in the Veteran's favor, the criteria 
for the assignment of an initial 10 percent rating, but no 
higher, have been met for the service-connected residuals of 
a great right toe fracture since the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2009).

5.  The criteria for a compensable rating for the service-
connected paroxysmal supraventricular tachycardia, 
postoperative cardiac ablation are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.104, 
Diagnostic Code 7010 (2009).

6.  The criteria for the assignment of a compensable rating 
for the service-connected hemorrhoids have not been met at 
any time during the appeal period.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.7, 4.10 4.114, Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2007.  

The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

With regard to the underlying service connection claims, the 
notification also advised the Veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection.  

With regard to the increased rating claims, here, the 
Veteran is challenging the initial rating assigned following 
the grants of service connection.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. At 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied, and no additional 
notice is required, particularly given that the initial 
notice addressed the application of effective dates and 
initial ratings for all grants of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Even so, the RO sent a subsequent letter to the Veteran in 
November 2007, just after he submitted his Notice of 
Disagreement with the initial ratings assigned for seven of 
the service-connected disabilities.  The November 2007 
letter specifically provided notice of how to substantiate 
claims for increased ratings and once again provided notice 
of how VA assigns effective dates and initial ratings for 
all grants of service connection.  The letter also gave 
examples of what types of evidence could be submitted to 
substantiate a claim for a higher rating.  

Moreover, the notices provided to the Veteran over the 
course of the appeal provided all information necessary for 
a reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 
444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks a higher initial disability rating for the 
service-connected DDD of the lumbar spine, currently rated 
as 10 percent disabling, effective since December 1, 2006, 
the effective date of service connection.  

Disability evaluations are determined by the application of 
a schedule of ratings which is based on the average 
impairment of earning capacity resulting from a disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings 
should be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

DDD Lumbar Spine 

The Veteran seeks a higher initial disability rating for the 
service-connected DDD of the lumbar spine, currently rated 
as 10 percent disabling, effective since December 1, 2006, 
the effective date of service connection.  

The Veteran's service-connected DDD is rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

Disabilities of the spine, such as lumbosacral strain 
(Diagnostic Code 5237) or degenerative arthritis of the 
spine (Diagnostic Code 5242), for example, are to be rated 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the rating formula in effect 
since September 2003, intervertebral disc syndrome should be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, as it applies to the lumbar spine, a 10 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  

Note 1 under The General Rating Formula provides for 
separate evaluations for any associated objective neurologic 
abnormalities.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees. The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. 

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
rating is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is assigned for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating 
is assigned for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate diagnostic code 
or codes. Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with x-ray involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  
The regulations pertaining to arthritis have not been 
amended.

In addition to the criteria above, any associated 
radiculopathy of the lower extremity can be separately rated 
under 38 C.F.R. § 4.124A, Diagnostic Code 8520 for paralysis 
of the sciatic nerve.  A 10 percent rating is assigned for 
mild incomplete paralysis of the sciatic nerve.  A 20 
percent rating is assigned for moderate incomplete paralysis 
of the sciatic nerve.  A 40 percent rating is assigned for 
moderately severe incomplete paralysis.  A 60 percent rating 
is assigned for severe incomplete paralysis, with marked 
muscular atrophy.  An 80 percent rating is assigned for 
complete paralysis of the sciatic nerve; the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

Since the effective date of service connection, the 
Veteran's lumbar spine has been examined by VA twice.  The 
first examination took place in February 2007, and the 
Veteran's spine was re-examined in February 2008.  On both 
occasions, the Veteran described daily pain with 
intermittent flare-ups that interfered with daily activities 
and affected employment.  The Veteran reported one episode 
of sciatica that occurred during service, but those symptoms 
of pain down the leg and numbness had not recurred.  

At the February 2007 examination, flexion was 90 degrees, 
extension was to 30 degrees, with 30 degrees of lateral 
bending in each direction and 45 degrees of rotation in each 
direction without any apparent pain.  Significantly, x-ray 
studies of the lumbar spine taken in conjunction with the 
examination revealed "fairly prominent lordosis of the 
lumbosacral junction," with some facet joint hypertrophy 
suspected at the last three levels.  

At the February 2008 VA examination, the Veteran noted that 
he had physician-ordered bedrest twelve months earlier for 
about two to three days.  The Veteran noted that he had 
undergone physical therapy in the past which had helped with 
the pain somewhat.  Forward flexion was limited to 80 
degrees with pain, extension to 30 degrees with pain, right 
and left lateral flexion to 20 degrees with pain, and right 
and left lateral rotation to 30 degrees with pain.  No spasm 
was demonstrated during the examination.  X-ray studies 
confirmed lower lumbar degenerative disc disease with facet 
arthropathy from L4 through S1.

Significantly, the Veteran reported at his VA examination in 
February 2008, as well as in statements to the RO and at his 
personal hearing before the undersigned in May 2009, that 
his service-connected back disability had an enormous impact 
on his ability to function in his employment.  As a law 
enforcement instructor, the Veteran reported that his 
service-connected back disability has rendered him no longer 
able to run, fight, or keep self-defensive tactic moves.  
The February 2008 examiner specifically noted that the 
Veteran was a law enforcement instructor, and that back pain 
interfered with his occupation.  For example, the examiner 
noted, the Veteran had difficulty demonstrating self defense 
tactical moves due to back pain.  

Furthermore, although the Veteran was not experiencing 
flare-ups of painful muscle spasms on the day of the 
February 2007 or the February 2008 VA examinations, there is 
evidence in the service treatment records (STRs) showing a 
long history and treatment for back pain during periods 
where there has been palpable muscle spasm throughout the 
Veteran's lengthy period of service.  Spasms were noted in 
January 2000, for example, when the Veteran presented for 
treatment for a flare-up of back pain.  A July 1997 STR, for 
example, notes that the Veteran presented with moderate 
guarding of the lumbar region with spasm pattern at 
L4/5through S2, bilaterally.  The region was tender on 
examination.  Moderate spasm of the lumbar paraspinals at 
L2-S2 bilaterally was also noted in July 1995.  

In sum, the STR's confirm evidence of fairly consistent 
lumbar muscle spasm; the x-ray studies confirm evidence of 
"prominent lordosis," and the Veteran has provided competent 
and credible testimony regarding his level of back pain, and 
the fact that his back disability has had an impact on his 
ability to perform certain aspects of his job appropriately.  
The totality of this evidence provides an overall disability 
picture that more nearly approximates the criteria for the 
assignment of a 20 percent rating for the service-connected 
DDD of the lumbar spine.  

In evaluating the Veteran's claim, the application of this 
higher disability evaluation is, in part, based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability. 38 C.F.R. § 4.1.  Moreover, neither 
the February 2007 VA examiner nor the February 2008 VA 
examiner indicated that there was any additional functional 
limitation due to pain, weakness, fatigue, etc. than what 
was already noted on examination.  

Consideration has been given to "staged ratings" since the 
effective date of service; however, there are no other 
identifiable periods of time since the effective date of 
service connection during which the Veteran's lumbar spine 
disability warrants a different rating.  

The evidence more closely approximates the criteria for a 20 
percent rating for degenerative disc disease of the lumbar 
since the effective date of service connection.  38 C.F.R. § 
4.7.  A separate rating for radiculopathy of the lower 
extremity is not warranted, as this condition has not been 
shown in either the outpatient treatment records or on two 
VA examinations since the effective date of service 
connection.  Therefore, the preponderance of the evidence is 
against finding that he has a chronic neurologic disability 
associated with his service-connected spine condition.  
Additionally, a rating in excess of 20 percent for the 
service-connected DDD is not for application in this case 
because forward flexion of the thoracolumbar spine has never 
been limited to 30 degrees or less, ankylosis has never been 
demonstrated, and the Veteran does not have incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 6 weeks during a twelve month period.  

In sum, the criteria are more nearly approximated for the 
assignment of a 20 percent rating, but no higher, for the 
service-connected DDD of the lumbar spine, since the 
effective date of service connection.  


Right Wrist

The Veteran seeks an initial rating in excess of 10 percent 
for the service-connected residuals of right wrist 
triangular fibrocartilage complex tear with ulnar impaction 
and abutment, postoperative arthroscopic repair (right wrist 
disability).  

The Veteran's right wrist disability is rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5215.  

Limitation of wrist motion is rated under Diagnostic Code 
5215, which provides for a 10 percent rating for limitation 
of motion of the wrist where dorsiflexion is less than 15 
degrees or where palmar flexion is limited in line with 
forearm.  A 10 percent rating is the highest rating for 
limitation of the wrist, unless ankylosis is shown.  38 
C.F.R. § 4.71a, Diagnostic Code 5215.

As noted above, a 10 percent rating may be assigned for 
arthritis, with x-ray evidence of such, when limitation of 
motion is noncompensable.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The medical evidence in this case reflects that 
the Veteran tore ligaments in his right wrist during 
service, and underwent an ulnar shortening procedure in 2000 
whereby a short section of the mid shaft of the ulna was 
removed.  That procedure greatly improved the wrist pain, 
although the Veteran continues to have soreness in the right 
wrist with heavy use and cold weather.  

The right wrist condition affected the Veteran's employment 
in that he is unable to "fight" when he is teaching law 
enforcement.  On examination of the right wrist in February 
2007, motion was within normal limits, with dorsiflexion 
(extension) to 70 degrees and palmar flexion to 80 degrees.  
Radial deviation was to 20 degrees and ulnar deviation was 
to 45 degrees.  The only pain was noted at the extreme of 
ulnar deviation.  

On examination of the right wrist in December 2007, the 
Veteran reported pain one time per week for 30 minutes.  He 
wore a brace as needed for lifting.  Motor strength was 5/5 
and there was normal sensation throughout the upper 
extremity.  Palmar flexion of the right wrist was from 0 to 
60 degrees. Dorsiflexion was from 0 to 70 degrees.  Ulnar 
deviation was from 0 to 45 degrees with discomfort.  Radial 
deviation was from 0 to 15 degrees.  There was no diminution 
with repetitive testing.  The elbow motion was from 0 to 140 
degrees of flexion with pronation and supination from 0 to 
90 degrees, without pain.  

As noted above, the 10 percent rating currently assigned is 
the highest possible rating for limitation of motion of the 
wrist without ankylosis, pursuant to Diagnostic Code 5215.  
Because there is no ankylosis of the right wrist, a rating 
in excess of 10 percent is not assignable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 for ankylosis of the right.  

Other potentially applicable diagnostic codes have been 
considered.  In particular, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5210-5213 govern ratings for impairment of the ulna 
and radius, including impairment of pronation and 
supination, and nonunion and malunion of the ulna and 
radius.  To warrant a rating under any one of these codes, 
there must be nonunion of the radius and ulna with false 
flail joint (Diagnostic Code 5210), malunion of the ulna 
with bad alignment or nonunion of the ulna in the upper or 
lower half (Diagnostic Code 5211), malunion of the radius 
with bad alignment or nonunion of the radius in the upper or 
lower half (Diagnostic Code 5212) or limitation of pronation 
or supination (Diagnostic Code 5213).  Since none of these 
conditions exist, Diagnostic Codes 5210 through 5213 are not 
applicable.  

In essence, the Veteran's has minimal limitation of motion 
of the right wrist, with some soreness, pain, and numbness 
on occasion.  This functional loss due to pain is 
compensated for with the assignment of the 10 percent rating 
currently assigned.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no basis 
on which to assign a higher rating.  

The criteria for the assignment of this 10 percent rating, 
but no higher, have been met during the entire appeal 
period, as there are no distinct time periods where the 
Veteran's right wrist symptoms warrant different ratings.  
The Veteran's assertions that a higher rating are warranted 
have been considered but the totality of the evidence, as 
discussed above, shows that the criteria for a higher 
evaluation are not met.  

The preponderance of the evidence is against the claim for 
an initial rating in excess of 10 percent for the service-
connected right wrist disability, there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Right 4th Finger Fracture

The Veteran's service-connected residuals of a right 4th 
finger fracture are rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5230.  Under that code, any limitation of 
motion of the ring or little finger is considered 
noncompensably disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5230.

Similarly, ankylosis of the ring or little finger does not 
warrant a compensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  "Ankylosis" is immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Dorland's Illustrated Medical Dictionary 86 
(28th ed., 1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, 
due to trauma, substantiated by x-ray findings, will be 
rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate Codes for the specific joint or 
joints involved.  As noted, however, any limitation of 
motion is considered non-compensably disabling.  A 10 
percent rating is warranted when limitation of motion under 
the appropriate diagnostic code in non-compensable or when 
there is x-ray involvement of 2 of more major joints or 2 or 
more minor joint groups.  A 20 percent rating is permitted 
when there is x-ray evidence of degenerative arthritis 
involving 2 or more major joints or 2 or more minor joint 
groups with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

According to the February 2007 VA examination report, the 
Veteran fractured his right fourth finger at the distal 
interphalangeal joint in 2005.  It was treated with 
splinting with good resolution and minimal subsequent 
symptoms.  The Veteran reported pain during cold weather, 
but not otherwise.  The joint was stable. The Veteran could 
not quite fully extend the joint with the limit being 5 
degrees of extension.  The Veteran could fully flex the 
joint to about 70 degrees and could touch the palmar crease 
with the fourth finger.  

As there is no evidence of arthritis, the assignment of a 10 
percent rating for the service-connected residuals of a 
right 4th finger fracture is not assignable.  

Furthermore, a compensable rating is not permitted under 38 
C.F.R. § 4.71a, Diagnostic Code 5227 or Diagnostic Code 
5230, relating to limitation or ankylosis of the ring 
finger.

Additionally, a separate compensable rating is not 
assignable based on any neurologic dysfunction of the finger 
or hand because no such neurologic findings were shown on 
examination in February 2007.  38 C.F.R. §§ 4.124a, 
Diagnostic Codes 8515, 8516.

Similarly, while the Veteran described some limited use of 
the right hand, he did not contend, nor does the medical 
evidence show that he has lost the use of the right hand or 
lost all effective functioning of the hand.  Thus, the 
disability does not approximate disabilities based on 
amputation of the finger or hand, or loss of use of the 
hand.  See, e.g., 38 C.F.R. §§ 4.63, 4.71a, Diagnostic Codes 
5125, 5155.

Based on the foregoing, there is no basis on which to assign 
a compensable rating to the service-connected residuals of 
the right 4th ring finger fracture, even with consideration 
of functional limitation due to pain, weakness, fatigue, 
etc.  The Veteran's mild limitations are duly noted; 
however, the severity of the residuals of this injury do not 
rise to a level that would warrant a compensable rating 
based on the rating criteria applicable to disabilities of 
individual digits of the hand.  There is no decrease in grip 
strength, and there is essentially no functional limitation 
noted on examination or described by the Veteran.  The 
presence of a mild deformity of one digit, minimal 
limitation, but without functional loss does not provide a 
basis on which to assign a compensable rating.  The 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an initial compensable rating 
for the service-connected residuals of a right  4th ring 
finger fracture is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

Right Great Toe Fracture

According to the February 2007 VA examination report, the 
Veteran fractured the right great toe in 1995 involving both 
joints of the toe.  The toe was set externally and splinted 
and healed well.  The Veteran continued to report pain in 
cold weather and occasionally with impact.  The toe cannot 
extend beyond 0 degrees and the Veteran can flex the toe 
only to a total of about 15 degrees.  X-ray of the right 
foot revealed a mild valgus angulation of the proximal 
phalanx of the great toe and its related interphalangeal 
joint.  There was no significant arthropathy.  

The Veteran's service-connected right great toe fracture 
residuals are rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Diagnostic Code 5284 provides 
criteria for rating other foot injuries.  A moderate foot 
injury warrants a 10 percent disability evaluation.  A 
moderately severe foot injury warrants a 20 percent 
disability evaluation and a severe foot injury is assigned a 
30 percent disability evaluation.  A note to Diagnostic Code 
5284 provides that a 40 percent disability evaluation will 
be assigned for actual loss of use of the foot.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.

Disabilities of the foot are rated under Diagnostic Codes 
5276 to 5284.  38 C.F.R. § 4.71a.  All of these codes have 
been considered to determine which code provides the 
Veteran's service-connected right great toe disability with 
the most appropriate disability rating.  

Under Diagnostic Code 5276 for flatfoot, a 10 percent 
rating, regardless of whether the condition is unilateral or 
bilateral, indicates it is moderate with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendon Achilles, and pain on manipulation and use of the 
feet.  Higher ratings are assigned for more severe pes 
planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5278 for claw foot (pes cavus) provides for 
a maximum 50 percent disability rating when there is 
bilateral marked contraction of plantar fascia with a 
dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity.  A maximum 30 percent 
disability rating is assignable when the preceding symptoms 
are unilateral.  A 30 percent disability rating may also be 
assigned when there is a tendency toward bilateral 
dorsiflexion of all toes, limitation of dorsiflexion at the 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads.  A 20 percent disability 
rating is assignable when the preceding symptoms are 
unilateral.  A 10 percent disability rating is assignable 
when the great toe is dorsiflexed, there is some limitation 
of dorsiflexion at ankle, definite tenderness under 
metatarsal heads, either bilaterally or unilaterally.

Further, Diagnostic Code 5279 for Metatarsalgia, anterior 
(Morton's Disease) provides for a maximum evaluation of 10 
percent, whether the disability is unilateral or bilateral.  

Diagnostic Code 5280 provides for a 10 percent disability 
rating for unilateral hallux valgus with resection of the 
metatarsal head, or severe enough to be equivalent of 
amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5279, 5280.

Diagnostic Codes 5277, 5281, 5282 and 5283 apply to 
disabilities involving weak foot (Diagnostic Code 5277), 
hallux rigidus (Diagnostic Code 5281), hammer toe 
(Diagnostic Code 5282) or malunion or nonunion of tarsal or 
metatarsal bones (Diagnostic Code 5283).

The evidence in this case indicates that the Veteran's right 
great toe fracture residuals consist of pain in the right 
big toe, with x-ray evidence of mild valgus angulation of 
the proximal phalanx of the great toe and its related 
interphalangeal joint.  The examiner also noted that there 
was definite limitation of motion of the great toe.  As 
there is definite deformity of the great toe, as noted on x-
rays, this disability is most closely described as a hallux 
valgus deformity.  Under Diagnostic Code 5280, however, to 
warrant a compensable 10 percent disability rating, there 
must be either resection of the metatarsal head, or the 
hallux valgus must be severe enough to be equivalent of 
amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5280.  This has never been demonstrated.  

Similarly, the Veteran does not exhibit pes planus, weak 
foot, claw foot, metatarsalgia, hallux rigidus, hammer toe 
or malunion of the tarsal or metatarsal bones, such that a 
compensable rating under any of those codes would be 
appropriate in this case.  

As noted above, the Veteran is currently assigned a 
noncompensable rating under Diagnostic Code 5284 for "other 
foot injuries.  To warrant the next higher, 10 percent 
rating, there must be a moderate foot disability.  Given the 
severity of the initial toe injury, the Veteran's credible 
testimony regarding the residuals therefrom, and in 
resolving all doubt in the Veteran's favor, a moderate foot 
disability is shown in this case.  The Veteran suffered a 
fairly significant injury to the great toe on the right 
foot.  This injury led to a permanent deformity in the toe, 
which is causing pain and which may have additional impact 
on the Veteran's gait and knee.  The x-ray confirms that the 
phalanx of the right great toe is angulated outward, in a 
valgus formation, which, by its very nature, causes pain and 
discomfort, particularly with shoe wearing, as reported by 
the Veteran at his personal hearing in May 2009.  Given the 
Veteran's objective findings on x-ray, along with his 
credible reports of pain, all doubt is resolved in the 
Veteran's favor and a moderate foot disability is concluded.  

The criteria for the assignment of this 10 percent rating, 
but no higher, have been met during the entire appeal 
period, as there are no distinct time periods where the 
Veteran's symptoms warrant different ratings.  

Paroxysmal Supraventricular Tachycardia

The record reflects that the Veteran had recurrent 
supraventricular tachycardia in the late 1990's which led to 
ablation in 1998.  Although the ablation was apparently 
successful, the Veteran continues to have episodes of 
increased heart rate, heart palpitations, and tingling 
episodes that cause enormous amounts of anxiety and stress.  
At his VA examinations in February 2007 and December 2007, 
the Veteran described one post-ablation episode of 
palpations that lasted for about 8 minutes and was so severe 
that he had to sit down on the golf course, rub his carotid 
artery, and bear down to relieve the symptoms.  Although he 
had not had an episode that severe recently, he explained 
that he was never sure when one may develop, and this fear 
of the unknown caused a great amount of daily stress.  
Moreover, the Veteran continued to report ongoing, less 
severe episodes of palpitations with tingling that last only 
seconds, but which required him to sit until the symptoms 
subsided.  EKG revealed sinus bradycardia and right bundle 
branch block.  

In support of his claim for a compensable rating, the 
Veteran testified that his heart condition, although better 
now than prior to the ablation in 1998, still scared him 
daily.  He was never sure when he would experience a minor 
tachycardia, and/or if his heart rate would suddenly go up.  
He explained how this disability affected his daily life in 
that he has developed a lot of anxiety and nervousness over 
the issue and still has no idea when the rapid heartbeat 
will strike.  

The Veteran's service-connected paroxysmal supraventricular 
tachycardia, postoperative cardiac ablation is currently 
rated as noncompensable pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7010.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7010, a 10 percent 
evaluation is warranted for supraventricular arrhythmias, 
with permanent atrial fibrillation (lone atrial 
fibrillation), or one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by electrocardiogram (ECG) or Holter 
monitor.  A 30 percent rating is assigned for paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
with more than four episodes per year documented by ECG or 
Holter monitor.

Although the Veteran's severe tachycardia was corrected with 
the 1998 ablation, the Veteran reports that he continues to 
have minor episodes of heart palpitations with irregular 
and/or increased heart rate.  According to the Veteran, 
these episodes occur at least one to four times per year and 
have a significant impact on his life.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the rating criteria 
require permanent atrial fibrillation or at least one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by ECG or 
Holter monitor for a compensable rating to be assigned.  

The Veteran maintains that he suffers from one to four 
episodes of the above-described episodes per year, and this 
is in addition to the stress and anxiety of never knowing if 
or when he may suffer from a more intense episode.  However, 
the evidence does not show that he has permanent atrial 
fibrillation or episodes one to four (or more) times per 
year documented by ECG or Holter monitor.  Accordingly, the 
competent evidence does not show that a compensable rating 
is warranted under Diagnostic Code 7010.  Staged ratings are 
not warranted as there are no distinct time periods where 
the Veteran's supraventricular tachycardia symptoms are 
shown to warrant different ratings.  

There is no other Diagnostic Code pertaining to disabilities 
of the heart that would provide for a disability rating in 
excess of 10 percent for the Veteran's service-connected 
heart disability as the evidence does not show any type of 
heart disease or myocardial infarction (Diagnostic Codes 
7000-7008, sustained ventricular arrhythmias (7011), 
atrioventricular block (7015), heart valve replacement 
(7016), coronary bypass surgery (7017), implantable cardiac 
pacemaker (7018), cardiac transplant (7019), or 
cardiomyopathy (7020).  

Hemorrhoids

At the VA examination in February 2007, the Veteran reported 
that his hemorrhoid symptoms flared about every two months.  
The symptoms consisted of blood in the toilet, on the tissue 
paper, itching, and pain.  On examination, a small 
hemorrhoid was observed.  It was neither thrombosed nor 
infected.  

At his personal hearing in May 2009, the Veteran testified 
that his hemorrhoids involved a lot of bleeding and 
discomfort, although they were not large enough to undergo 
surgery for removal.  

The Veteran's service-connected hemorrhoids are currently 
rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  Under this diagnostic code, hemorrhoids that are 
mild or moderate warrant a noncompensable disability rating.  
A 10 percent disability rating is warranted when there is 
evidence of hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  For the maximum 20 percent disability 
rating to be assigned, the evidence must show persistent 
bleeding and secondary anemia, or fissures.  38 C.F.R. § 
4.114, Diagnostic Code 7336.

This is the only applicable diagnostic code as the Veteran's 
hemorrhoids do not produce impairment of sphincter control 
of the rectum and anus (Diagnostic Code 7332).

Both the medical evidence and the Veteran's testimony 
indicate that the Veteran's hemorrhoids are no more than 
moderate in degree, if that.  According to the Veteran, his 
hemorrhoids flare up every other month or two, and are 
productive of a lot of bleeding.  The hemorrhoids cause 
typical itching and discomfort.  However, as noted on 
examination, the hemorrhoids are not thrombotic, they are 
small, and they are reducible.  The Veteran does not require 
surgery, and he is able to gain some relief with 
hemorrhoidal creams.  

There is no doubt that the Veteran's service-connected 
hemorrhoids cause discomfort, and the Veteran's testimony in 
this regard is certainly credible; however, to warrant a 
compensable rating for hemorrhoids, the evidence must show 
that the hemorrhoid disability is more than moderate in 
degree.  This is simply not shown in this case.  Although 
the Veteran reports significant bleeding associated with the 
hemorrhoids, there is no evidence of anemia, and the 
examiner did not indicate that the Veteran's bleeding was 
the equivalent of a fissure.  Moreover, the examiner 
specifically indicated that the Veteran's hemorrhoids were 
not thrombosed.  

Based on the foregoing, there is no basis on which to assign 
a compensable rating for the service-connected hemorrhoids, 
and there are no distinct time periods where the Veteran's 
symptoms warrant a compensable rating during the appeal 
period.  

The preponderance of the evidence is against the claim for a 
compensable rating for the service-connected hemorrhoids; 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 
3.321(b)(1) has also been considered.  See Thun v. Peake, 22 
Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  However, there has been no showing that 
the service-connected disabilities under consideration here 
have caused marked interference with employment, have 
necessitated frequent periods of hospitalization beyond 
those noted above, or otherwise render impracticable the 
application of the regular scheduler standards.  The regular 
scheduler standards contemplate the symptomatology shown in 
this case as was discussed above.  In essence, there is no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  As such, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An initial 20 percent rating, but no higher, for the 
service-connected DDD of the lumbar spine is granted, 
effective from the effective date of service connection and 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial rating in excess of 10 percent for the service-
connected residuals of right wrist triangular fibrocartilage 
complex tear with ulnar impaction and abutment, 
postoperative arthroscopic repair (right wrist disability) 
is denied.

An initial compensable disability rating for the service-
connected right 4th finger fracture residuals is denied.

An initial 10 percent rating, but no higher, is granted for 
the service-connected residuals of a great right toe 
fracture, effective since the effective date of service 
connection and subject to the laws and regulations governing 
the payment of monetary benefits.

A compensable rating for the service-connected paroxysmal 
supraventricular tachycardia is denied. 

A compensable rating for the service-connected hemorrhoids 
is denied. 


REMAND

The Veteran seeks a rating in excess of 10 percent for the 
service-connected osteoarthritis of the right knee.  In 
recent statements to the RO and in testimony at his personal 
hearing in May 2009, the Veteran reported that his right 
knee had been giving way and felt unstable.  At the VA 
examination in December 2007, it was noted that the 
Veteran's right knee "locked and buckled."  

Given the Veteran's recent complaints, and, particularly 
given that the Veteran had a meniscal tear in service, with 
partial resection, the Veteran's right knee should be 
reexamined to determine whether there is additional 
disability aside from limitation of motion.  Specifically, 
the examiner should determine if there is dislocated 
semilunar cartilage in the right knee with frequent episodes 
of locking, pain, and effusion into the joint, and/or 
whether there is recurrent subluxation and/or lateral 
instability of the right knee such that a rating higher than 
10 percent is warranted, and/or whether a separate rating 
may be assigned in addition to the 10 percent currently 
assigned for the service-connected right knee disability.  

Since the claims file is being returned it should also be 
updated to include recent relevant VA treatment records 
dating from December 2007.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all VA treatment records pertinent to 
the claim on appeal dated since December 
2007.  

2.  After completion of #1 above, schedule 
the Veteran for a VA orthopedic 
examination to determine the current 
severity of the service-connected right 
knee disability.  All indicated tests, 
including X-ray (CT and/or MRI scans if 
necessary) and range of motion studies, 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
an opinion as to the extent that pain 
limits the functional ability of the right 
knee in terms of additional functional 
limitation due to pain.  The examiner 
should describe the extent the right knee 
exhibits weakened movement, excess 
fatigability, incoordination, and/or 
ankylosis.  These determinations should be 
expressed in terms of the degree of 
additional range of motion loss.  The 
examiner should also portray the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  A 
complete rationale for any opinion 
expressed must be provided.  Additionally, 
the examiner should determine whether 
there is arthritis of the knee, lateral 
instability and/or recurrent subluxation 
of the knee, and if so, whether the 
lateral instability and/or recurrent 
subluxation is mild, moderate, or severe.  
The examiner should also determine whether 
the right knee is manifested by dislocated 
semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the 
joint.  

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


